Citation Nr: 1036631	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  07-15 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  What initial evaluation is warranted for traumatic brain 
injury, to include bifrontal encephalomalacia, prior to January 
10, 2008?

2.  What initial evaluation is warranted for traumatic brain 
injury, to include bifrontal encephalomalacia, since January 10, 
2008?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1972.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a May 2006 rating decision by the Regional Office (RO) of the 
Department of Veterans Affairs (VA) in Portland, Oregon, which 
granted entitlement to service connection and assigned an initial 
noncompensable evaluation.  The Veteran appealed.  An October 
2008 rating decision granted a 30 percent evaluation, effective 
January 2008.  The Veteran continued his appeal.  See AB v. 
Brown, 6 Vet. App. 35 (1993) (a veteran is presumed to be seeking 
the highest possible rating unless he expressly indicates 
otherwise).

The Veteran appeared at a Travel Board hearing in February 2010 
before the undersigned Veterans Law Judge.  A transcript of the 
hearing testimony is associated with the claims file.

The issue of entitlement to service connection for 
multiple sclerosis secondary to service-connected 
traumatic brain injury, to include bifrontal 
encephalomalacia, has been raised by the record, but has 
not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the 
Veteran has neurological or cognitive deficit residuals due to 
his traumatic brain injury.
2.  For the period prior to January 10, 2008, the behavioral 
residuals due in part to the Veteran's traumatic brain injury, 
major depression, did not manifest with occupational and social 
impairment with reduced reliability and productivity.

3.  For the period January 10, 2008, to February 3, 2009, 
behavioral residuals due in part to the Veteran's traumatic brain 
injury, to include major depression were not manifested by 
occupational and social impairment with reduced reliability and 
productivity.

4.  Since February 4, 2009, behavioral residuals due, in part, to 
the Veteran's traumatic brain injury to include major depression, 
are in remission.


CONCLUSIONS OF LAW

1.  The requirements for an initial compensable evaluation for 
neurological or cognitive impairment residuals of traumatic brain 
injury are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.7, 
4.124a, Diagnostic Code 8045 (2007); 38 C.F.R. § 4.124a, 
Diagnostic Code 8045 (2009).

2.  For the period prior to January 10, 2008, the requirements 
for an initial compensable evaluation for the behavioral 
residuals due in part to the Veteran's traumatic brain injury, to 
include major depression, were not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.7, 
4.124, 4.130, Diagnostic Codes 8045, 9434 (2009).

3.  Since January 10, 2008, the requirements for an initial 
compensable evaluation higher than 30 percent for the behavioral 
residuals due in part to the Veteran's traumatic brain injury, to 
include major depression, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107); 38 C.F.R. §§ 3.159, 3.321(b)(1), 
4.1, 4.7, 4.124, 4.130, Diagnostic Codes 8045, 9434 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As service connection, an initial rating, and an effective date 
have been assigned, the notice requirements of 38 U.S.C.A. § 
5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007).  Consequently, discussion of VA's compliance with 
VCAA notice requirements would serve no useful purpose.

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a claim, 
and as warranted by law, affording VA examinations.  He was 
provided the opportunity to present pertinent evidence and 
testimony.  In sum, there is no evidence of any VA error in 
notifying or assisting him that reasonably affects the fairness 
of this adjudication.  See  38 C.F.R. § 3.159(c).

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by an appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Governing Law and Regulations

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating may 
accurately reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of disability 
in favor of the claimant, 38 C.F.R. § 4.3; where there is a 
question as to which of two evaluations apply, assigning a higher 
of the two where the disability picture more nearly approximates 
the criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the person's 
ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a disability 
is a factual determination and generally the Board's primary 
focus in such cases is upon the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58.  In 
Fenderson v. West, 12 Vet. App. 119 (1999), however, it was held 
that the rule from Francisco does not apply where the appellant 
has expressed dissatisfaction with the assignment of an initial 
rating following an initial award of service connection for that 
disability, as is the case with the Veteran's brain injury 
residuals.  Rather, at the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on the 
facts found - a practice known as 'staged' ratings.  Fenderson, 
12 Vet. App. At 126.

Analysis

Historically, the Veteran was injured while serving aboard the 
USS Hancock, when he walked into a revolving propeller while 
working on the flight deck.  In May 2006, when his initial 
evaluation was assigned, the prior version of Diagnostic Code 
8045 provided that purely neurological disabilities such as 
hemiplegia, epileptiform seizures, facial nerve paralysis, etc. 
were rated under the diagnostic codes specifically dealing with 
such disabilities, with citation of a hyphenated diagnostic code 
(e.g., 8045- 8911).  Purely subjective complaints such as 
headache, dizziness, insomnia, etc., recognized as symptomatic of 
brain trauma, were rated 10 percent and no more under Diagnostic 
Code 9304.  This 10 percent rating was not to be combined with 
any other rating for a disability due to brain trauma.  Ratings 
in excess of 10 percent for brain disease due to trauma under 
diagnostic code 9304 were not assignable in the absence of a 
diagnosis of multi-infarct dementia associated with brain trauma.  
38 C.F.R. § 4.124a, Diagnostic Code 8045.

The Veteran is also diagnosed with multiple sclerosis, which is 
not currently service connected.  One of the salient issues in 
this appeal is distinguishing the Veteran's symptoms that are 
secondary to his brain injury residuals from those related to his 
currently nonservice connected multiple sclerosis.  Where service 
connection is in effect for one diagnosis involving some 
component of an anatomical or functional system, and there are 
additional diagnoses concerning pathology of that system of 
record, there must be evidence that permits the adjudicators to 
distinguish between manifestations that are service-connected and 
those that are not.  See Waddell v. Brown, 5 Vet. App. 454, 456-
57 (1993).  When it is not possible to separate the effects of a 
nonservice-connected condition from those of a service-connected 
disorder, VA regulations dictate that such signs and symptoms be 
attributed to the service-connected condition.  See Mittleider v. 
West, 11 Vet. App. 181, 182 (1998); 38 C.F.R. § 3.102.

The February 2006 VA brain examination report notes the history 
of the Veteran's in-service injury in 1968 and his treatment.  
The Veteran's injuries included a left frontal skull fracture 
which extended into the left orbit and frontal sinus.  He has no 
recall of his injury, but reported recalling having some visual 
difficulty for a while after the injury but it cleared up.  
Following his discharge from active service, he had a normal 
occupation of long-haul truck driver until 1999, when he was 
diagnosed with multiple sclerosis.  The examiner opined that the 
Veteran's multiple sclerosis was not related to his brain injury 
residuals, to include skull fracture residuals.  Following 
examination of the Veteran the examiner noted he had considerable 
neurological deficit related to his multiple sclerosis but none 
related to his skull fracture and brain injury.  The examiner 
also opined that an April 2000 MRI examination revealed changes 
consistent with remote trauma that were unchanged from previous 
studies.  There also were changes consistent with multiple 
sclerosis.  The examiner diagnosed severe brain trauma as 
described above, and multiple sclerosis unrelated to the head 
trauma.

Upon receipt of the examination report, the May 2006 rating 
decision granted service connection and assigned a noncompensable 
evaluation.  See 38 C.F.R. § 4.31.  In support of his July 2006 
notice of disagreement the Veteran and his wife described, in 
separate statements, how the Veteran had difficulty 
concentrating, and that he did not care to be around people, 
including his grandchildren.  Friends of the Veteran submitted 
lay statements that described similar symptoms.

The preponderance of the probative evidence of record for this 
part of the initial rating period shows the Veteran's skull and 
brain injury residuals more nearly approximated the assigned 
noncompensable rating, as the evidence shows that active 
neurological deficits were due to his nonservice-connected 
multiple sclerosis.  38 C.F.R. § 4.7.  The Veteran's private 
treatment records are in accord with the VA examiner's opinion 
that the Veteran's neurological deficits were secondary to his 
multiple sclerosis.

April 1999 records of Medford Neurological and Spine Clinic note 
the Veteran's first spell of neurologic dysfunction occurred just 
before Christmas 1998, and his then most recent episode occurred 
in March 1999.  The examiner, Dr. WC, noted the Veteran had not 
experienced any cognitive deterioration.  Also noted was the 
Veteran's history of two significant head injuries: one in a 1956 
motor vehicle accident when he was six years of age, and the 1968 
in-service injury.  Dr. WC noted further, however, that despite 
those injuries the Veteran had not experienced any significant 
medical problem, as shown by his gainful employment as a truck 
driver until the March 1999 seizure.  Dr. WC strongly suspected 
the Veteran had experienced tonic spasms, which is a form of 
seizure seen in multiple sclerosis.  While Dr. WC noted that it 
was very unusual to have tonic seizures appear as the initial 
symptom of multiple sclerosis, the results of all diagnostic 
tests, especially a March 1999 MRI examination, supported a 
diagnosis of multiple sclerosis.  Dr. WC observed that one had to 
consider the possibility the Veteran's seizures might be related 
to the bifrontal encephalomalacia (in-service injury residual) 
which also was demonstrated on the brain MRI.  Nonetheless, while 
it was not unheard of for seizures to develop focally from head 
injuries sustained so many years ago, it was still unusual.  On 
balance, Dr. WC opined, it was much more likely the Veteran's 
seizures were related to probable underlying multiple sclerosis.  
As a result, Dr. WC recommended the Veteran cease driving.  Dr. 
WC's May 1999 records note the Veteran's posttraumatic bifrontal 
encephalomalacia, but also note that the appellant had probable 
multiple sclerosis and associated tonic spasms.

A July 2000 report of AK, M.D., notes the appellant's prior 
history, and that the Veteran consulted him for a more aggressive 
approach to his multiple sclerosis following his initial 
treatment with Procarin, and experimental drug, and other 
modalities.  Dr. AK noted the prior testing modalities indicated 
a number of abnormalities that generally fit the diagnosis of 
multiple sclerosis and posttraumatic head injury.  He also noted 
that repeat MRI examinations revealed progression of lesions, 
evoked potentials, "CFS," elevated mercury urine levels via 
dimercaptosuccunic acid challenge, and numerous positive 
neurological examinations.  Dr. AK opined the Veteran had the 
classic manifestations of relapsing/remitting multiple sclerosis.  
The disorder had not stabilized, but had worsened when the 
appellant ran of Procarin.  Although Dr. AK noted the Veteran's 
depression, he also noted his main concern was the Veteran's 
cognitive decline.

The RO arranged a psychiatric examination to address the issue of 
the Veteran's cognitive impairment and whether it was as likely 
as not associated with his traumatic brain injury residuals.  The 
January 2008 VA examination report notes the purpose of the 
examination was also to determine if the Veteran manifested 
posttraumatic stress disorder.  The examination report notes that 
the Veteran's wife accompanied him.  The examiner conducted a 
review of the claims file, which included notations that computed 
tomography scans of 1999, 2000, and 2004.  These showed evidence 
of both a severe head injury and multiple sclerosis.  The Veteran 
used a cane to ambulate, and manifested a right foot drop, which 
he and his wife believed was related to his brain injury rather 
than his multiple sclerosis.  The examiner noted the Veteran 
worked as a truck driver for different employers from the 1970s 
until he stopped working.

Mental status examination revealed the Veteran's concentration 
and memory to be grossly intact for purposes of the examination 
and recent memory of daily events.  The examiner observed it was 
interesting to note that the Veteran and his wife frequently 
disagreed on dates and occurrences regarding his occupational 
history, and the examiner noted it was unclear from the 
examination if it was due to a cognitive disorder of the Veteran 
or a couples' issue.  The Veteran's insight and judgment were 
intact.  Cognitive testing was ordered to determined if the 
Veteran in fact manifested a cognitive disorder and its etiology 
if present.

In March 2008, a clinical psychologist noted that a severe 
cognitive impairment was apparent, consistent with the sensory 
and motor deficits of multiple sclerosis.  There also was a 
severe slowing of cognitive processing speed.  The pattern of the 
Veteran's deficits showed bilateral diffuse impairment.  His 
premorbid intellectual function was estimated as having been in 
the average group, but his current functioning was in the low 
average range.  Verbal skills were average, but performance 
skills were borderline.  Depression, anxiety, and somatic, 
concern were quite severe.  A premorbid personality disorder was 
suggested, with likely antisocial features.  Posttraumatic stress 
disorder was also opined to be likely.

After receipt of the cognitive evaluation report, the examining 
psychiatrist diagnosed major depressive disorder, generalized 
anxiety disorder, and cognitive disorder consistent with multiple 
sclerosis and head trauma.  Addressing the extent to which each 
disease or injury contributed to the Veteran's pathology, the 
examiner opined that the appellant did not appear to manifest 
symptoms of posttraumatic stress disorder or another mental 
disorder prior to his entry into the military.  The examiner also 
opined the Veteran did not meet the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV), criteria for 
a diagnosis of PTSD.  

The examiner observed that it was significant that there had not 
been a prior assessment of a cognitive disorder or traumatic 
brain injury.  Psychological testing was ordered to evaluate such 
with hopes of differentiating the cause of cognitive disorder, if 
one was found to exist.  The examiner noted that the clinical 
psychologist who conducted the evaluation opined it was at least 
as likely as not the Veteran's cognitive disorder was related to 
both multiple sclerosis and a history of brain trauma.  The 
examiner opined it was as likely as not the Veteran's cognitive 
disorder contributed to his difficulty maintaining employment 
over the years, and that a portion of his cognitive disability 
was related to his in-service head trauma.  The examiner also 
opined that it was significant that the appellant returned to 
duty after recuperating from his head injury, and that his wife 
described the Veteran as able to work in the trucking business 
with minimal problems until the time of his seizures.  The 
Veteran's main stressors were noted to be physical symptoms 
related to multiple sclerosis, and an inability to be gainfully 
employed, and significant family issues related to his children.

Upon receipt of the examination report, an October 2008 rating 
decision granted entitlement to a 30 percent rating, effective, 
January 10, 2008, the date of the examination, see 38 C.F.R. 
§ 3.400.  The rating decision notes 30 percent was awarded on the 
basis of the examiner's assessment that a portion of the 
Veteran's cognitive disorder was due to his in-service brain 
trauma.  The rating decision determined the Veteran's brain 
injury-induced residuals resulted in occasional decrease in 
occupational and social impairment.  See 38 C.F.R. § 4.130.

In light of the other findings of the mental status examination 
in 2008, the 30 percent rating compensated the Veteran for his 
symptoms at that time.  There was no evidence of suicidal or 
homicidal ideation.  The Veteran denied audio or visual 
hallucinations or other psychotic symptoms.  The evidence shows 
the most severe impact on his employability was his multiple 
sclerosis.  Thus, the Veteran's rating most nearly approximated a 
noncompensable rating for the period prior to January 10, 2008.  
38 C.F.R. § 4.1, 4.7, 4.124a, 4.130, Diagnostic Code 8045 (in 
effect prior to October 23, 2008).

The rating criteria for brain injury due to trauma were changed 
effective October 23, 2008.  See 73 Fed. Reg. 54,693 (September 
23, 2008).  Hence, the regulation as it existed prior to the 
change is applicable to the Veteran's claim for the entire 
appellate term, and the revised regulation is applicable from the 
effective date of the change forward.  Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003).

The effective date for these revisions was October 23, 2008.  See 
38 C.F.R. § 4.124, Note (5).  For claims received by VA prior to 
that effective date, a veteran is to be rated under the old 
criteria for any periods prior to October 23, 2008 but under the 
new criteria or the old criteria, whichever is more favorable, 
for any period beginning on October 23, 2008.  The claim is to be 
rated under the old criteria unless applying the new criteria 
results in a higher disability rating.  See VBA Fast Letter 8-36 
(October 24, 2008).

Revised Diagnostic Code 8045 states that there are three main 
areas of dysfunction that may result from a traumatic brain 
injury and have profound effects on functioning: cognitive (which 
is common in varying degrees after a traumatic brain injury), 
emotional/behavioral, and physical.  Each of these areas of 
dysfunction may require evaluation.  Id.

Cognitive impairment is defined as decreased memory, 
concentration, attention, and executive functions of the brain.  
Executive functions are goal setting, speed of information 
processing, planning, organizing, prioritizing, self-monitoring, 
problem solving, judgment, decision making, spontaneity, and 
flexibility in changing actions when they are not productive.  
Not all of these brain functions may be affected in a given 
individual with cognitive impairment, and some functions may be 
affected more severely than others.  In a given individual, 
symptoms may fluctuate in severity from day to day.  VA is to 
evaluate cognitive impairment under the table titled "Evaluation 
of Cognitive Impairment and Other Residuals of a Traumatic Brain 
Injury Not Otherwise Classified."

Subjective symptoms may be the only residual of a traumatic brain 
injury or may be associated with cognitive impairment or other 
areas of dysfunction.  Evaluate subjective symptoms that are 
residuals of a traumatic brain injury, whether or not they are 
part of cognitive impairment, under the subjective symptoms facet 
in the table titled "Evaluation of Cognitive Impairment and Other 
Residuals of a Traumatic Brain Injury Not Otherwise Classified."  
However, VA is to separately evaluate any residual with a 
distinct diagnosis that may be evaluated under another diagnostic 
code, such as migraine headache or Meniere's disease, even if 
that diagnosis is based on subjective symptoms, rather than under 
the "Evaluation of Cognitive Impairment and Other Residuals of a 
Traumatic Brain Injury Not Otherwise Classified" table.

VA is to evaluate emotional/behavioral dysfunction under 38 
C.F.R. § 4.130 (Schedule of ratings--mental disorders) when there 
is a diagnosis of a mental disorder.  When there is no diagnosis 
of a mental disorder, evaluate emotional/behavioral symptoms 
under the criteria in the table titled "Evaluation of Cognitive 
Impairment and Other Residuals of Traumatic Brain Injury Not 
Otherwise Classified."

VA is to evaluate physical (including neurological) dysfunction 
based on the following list, under an appropriate diagnostic 
code: Motor and sensory dysfunction, including pain, of the 
extremities and face; visual impairment; hearing loss and 
tinnitus; loss of sense of smell and taste; seizures; gait, 
coordination, and balance problems; speech and other 
communication difficulties, including aphasia and related 
disorders, and dysarthria; neurogenic bladder; neurogenic bowel; 
cranial nerve dysfunctions; autonomic nerve dysfunctions; and 
endocrine dysfunctions.

The preceding list of types of physical dysfunction does not 
encompass all possible residuals of a traumatic brain injury.  
For residuals not listed in 38 C.F.R. § 4.124a, Diagnostic Code 
8045 here that are reported on an examination, evaluate under the 
most appropriate diagnostic code.  Evaluate each condition 
separately, as long as the same signs and symptoms are not used 
to support more than one evaluation, and combine under 38 C.F.R. 
§ 4.25 the evaluations for each separately rated condition.  The 
evaluation assigned based on the "Evaluation of Cognitive 
Impairment and Other Residuals of a Traumatic Brain Injury Not 
Otherwise Classified" table will be considered the evaluation for 
a single condition for purposes of combining with other 
disability evaluations.

Consider the need for special monthly compensation for such 
problems as loss of use of an extremity, certain sensory 
impairments, erectile dysfunction, the need for aid and 
attendance (including for protection from hazards or dangers 
incident to the daily environment due to cognitive impairment), 
being housebound, etc.  

Evaluation of Cognitive Impairment and Subjective Symptoms: The 
table titled "Evaluation of Cognitive Impairment and Other 
Residuals of a Traumatic Brain Injury Not Otherwise Classified" 
contains 10 important facets of a traumatic brain injury related 
to cognitive impairment and subjective symptoms.  It provides 
criteria for levels of impairment for each facet, as appropriate, 
ranging from 0 to 3, and a 5th level, the highest level of 
impairment, labeled "total."  However, not every facet has every 
level of severity.  The consciousness facet, for example, does 
not provide for an impairment level other than "total," since any 
level of impaired consciousness would be totally disabling. 
Assign a 100 percent evaluation if "total" is the level of 
evaluation for one or more facets.  If no facet is evaluated as 
"total," assign the overall percentage evaluation based on the 
level of the highest facet as follows: 0 = 0 percent; 1 = 10 
percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign 
a 70 percent evaluation if 3 is the highest level of evaluation 
for any facet.

Note (1): There may be an overlap of manifestations of conditions 
evaluated under the table titled "Evaluation Of Cognitive 
Impairment And Other Residuals Of a Traumatic Brain Injury Not 
Otherwise Classified" with manifestations of a comorbid mental or 
neurologic or other physical disorder that can be separately 
evaluated under another diagnostic code. In such cases, do not 
assign more than one evaluation based on the same manifestations.  
If the manifestations of two or more conditions cannot be clearly 
separated, assign a single evaluation under whichever set of 
diagnostic criteria allows the better assessment of overall 
impaired functioning due to both conditions. However, if the 
manifestations are clearly separable, assign a separate 
evaluation for each condition.

Note (2): Symptoms listed as examples at certain evaluation 
levels in the table are only examples and are not symptoms that 
must be present in order to assign a particular evaluation.

Note (3): "Instrumental activities of daily living" refers to 
activities other than self-care that are needed for independent 
living, such as meal preparation, doing housework and other 
chores, shopping, traveling, doing laundry, being responsible for 
one's own medications, and using a telephone.  These activities 
are distinguished from "Activities of daily living," which refers 
to basic self-care and includes bathing or showering, dressing, 
eating, getting in or out of bed or a chair, and using the 
toilet. 

Note (4): The terms "mild," "moderate," and "severe" traumatic 
brain injury, which may appear in medical records, refer to a 
classification of a traumatic brain injury made at, or close to, 
the time of injury rather than to the current level of 
functioning.  This classification does not affect the rating 
assigned under diagnostic code 8045.

Note (5): A veteran whose residuals of a traumatic brain injury 
are rated under a version of 38 C.F.R. § 4.124a, diagnostic code 
8045, in effect before October 23, 2008 may request review under 
diagnostic code 8045, irrespective of whether his disability has 
worsened since the last review.  VA will review that veteran's 
disability rating to determine whether the veteran may be 
entitled to a higher disability rating under diagnostic code 
8045.  A request for review pursuant to this note will be treated 
as a claim for an increased rating for purposes of determining 
the effective date of an increased rating awarded as a result of 
such review; however, in no case will the award be effective 
before October 23, 2008.  For the purposes of determining the 
effective date of an increased rating awarded as a result of such 
review, VA will apply 38 CFR § 3.114, if applicable.  38 C.F.R. § 
4.124a, Diagnostic Code 8045 (effective October 23, 2008).

Another examination was conducted in February 2009, as part of 
the Veteran's appeal.  That examination report notes that the 
examiner reviewed the claims file, to include the Veteran's past 
evaluations.  The examiner noted the Veteran's pattern of 
progression had been the successful completion of a four-year 
enlistment in the Navy following his traumatic head injury, a 32-
year career in truck driving, the onset of seizure and diagnosis 
of multiple sclerosis in 1999, the loss of a commercial driver's 
license, and disability with no employment since age 49.  The 
Veteran reported the gradual worsening of his symptoms.  There 
were was outpatient treatment for a mental disorder or 
hospitalizations.

The Veteran noted that acting as the executor of his mother's 
estate was very stressful, but the estate was closed in October 
2007.  He also noted that his grandchildren living with him off 
and on was a stressor for him.  The Veteran's most recent MMPI-2 
profile was much less elevated in the depressive areas, and 
showed primary concerns with somatic symptoms and thinking 
difficulty, rather than depression or mood problems.  On the 
basis of those results, the examiner deemed the Veteran's major 
depressive episode to be in remission, though he could not 
predict if he would have a recurrence.  The Veteran denied 
feeling depressed at the examination, but he noted that his wife 
thought he had depression because he did not like going places, 
and he did not like crowds, as noise bothered him.

Mental status examination revealed the Veteran to look older than 
his stated age of 59.  His hair was well groomed, he was clean 
shaven, and he was neatly and appropriately dressed.  He 
ambulated with considerable difficulty and used a cane for 
assistance.  The Veteran also had difficulty using his right 
hand.  The examiner observed ataxia, but the Veteran exhibited no 
difficulty with motor speech, receptive aphasia or expressive 
aphasia.  There was no dysarthria.  His attitude towards the 
examiner was cooperative, friendly, and relaxed.  He made no 
attempt to exaggerate or minimize his report to the examiner.  
His affect was full, and he was in a good mood, without any 
suggestion of despondency, anxiety, or anger.  He was easily 
distracted and had difficulty consistently maintaining attention.  
He was able to spell a word forwards and backwards, but he could 
not do serial sevens, as he did them very slowly, with 
difficulty, and made six errors.  The Veteran was oriented to 
time, place, and person.  He was slightly slow in responding, but 
his thought process was otherwise unremarkable.  The Veteran 
noted that he thought a lot about his wife's job because the 
school district was going through a new contract.  He denied 
worrying about his medical problems, but he noted that he got 
frustrated at not being able to do what he once did.

The Veteran's judgment and insight were intact, and there were no 
delusions.  The Veteran noted he slept on average of five or six 
hours, but he felt rested upon awakening.  The Veteran's response 
to a proverb was concrete rather than abstract.  There was no 
inappropriate behavior, obsessive/ritualistic behavior, panic 
attacks, suicidal or homicidal thoughts, or episodes of violence.  
His impulse control was good, as was his ability to maintain 
personal hygiene.  The impact of the Veteran's disabilities on 
his activities of daily living was as follows: household chores, 
moderate; toileting, moderate; grooming, none; shopping, 
moderate; self-feeding, slight; bathing, moderate; 
dressing/undressing, slight; engaging in sports/exercise, 
moderate; traveling, none; and other recreational activities, 
severe.

The examiner noted that the Veteran had marked difficulty with 
motor functioning, as he was very unsteady on his feet, and he 
could not adequately control his right lower extremity.  The 
sensation in his right lower extremity was also greatly 
diminished.  He used his right hand for his cane, but the right 
hand was actually weaker than his left.  Both hands were weak 
bilaterally.  The Veteran reported that he fell about once a 
week, and he had fallen the night before the examination and 
bumped his forehead.  The examiner noted the bump on the right 
forehead above the eye was clearly visible.  The Veteran noted 
that he experienced a serious fall about once a month.

The report than notes the examiner's review of the March 2008 
psychological testing results which were compared to current 
findings.  The examiner noted that the Veteran had shown 
considerable improvement emotionally, as shown by dramatically 
lower anxiety and depression levels.  He was less socially 
avoidant, but his somatic complaints continued at approximately 
the same level-which the examiner opined was consistent with his 
chronic multiple sclerosis.  The Performance IQ improved 
considerably, possibly suggesting improved functioning in the 
right cerebral cortex.  Since January 2008, Comprehension 
improved from a scale score of 7 to 11; Letter Number Sequencing 
from 7 to 11; and, Picture Completion from 5 to 8.  The Verbal 
Comprehension Index was in the average range, as were the 
Perceptual Organization and Working Memory Indices.  The 
Veteran's Processing Speed Index of 71 was in the borderline 
range.  The Verbal Comprehension Index in March 2008 was about 
the same as in January 2008.

There was a markedly decreased tactile sensation in the right 
lower extremity, and a mildly decreased tactile sensation in the 
right upper extremity.  Tactile sense in the left lower and upper 
extremities appeared intact.  There was no evidence of tactile 
suppression upon bilateral simultaneous stimulation of the upper 
extremities.  Although the visual fields showed a binasal visual 
field defect in the lower quadrants of each eye, the defect was 
difficult to account for neurologically, and there was no 
suppression in vision when tested with bilateral simultaneous 
stimulation.  There were two instances of spelling dyspraxia, and 
there was evidence of dysgraphia-primarily due to difficulty 
with motor control.  There was mild evidence of construction 
dyspraxia drawing the Greek cross and marked evidence of it 
drawing the Key.  There was no evidence of ideokinetic apraxia or 
right-left disorientation.  The tests designed to measure brain 
impairment showed the Veteran to be impaired, especially in the 
ability to form abstract concepts.  The examiner diagnosed 
dementia due to head trauma, multiple sclerosis, major depressive 
disorder in remission, and, generalized anxiety disorder.

The examiner noted the Veteran had cognitive impairment due to 
organic causes, and that the pattern of test scores suggested 
diffuse bilateral brain damage.  The onset of multiple sclerosis 
in 1999 permanently put the Veteran out of work.  The combined 
effects of the old traumatic brain image and multiple sclerosis 
were more mentally impairing than either disorder would be alone.  
The examiner opined that he could not assign proportions to each 
disability without resorting to speculation.

An April 2009 deferred rating decision notes the RO returned the 
claims file to the examiner to address the components of the 
current traumatic brain injury worksheet.  The examiner's 
observation in the February 2009 examination report that he could 
not assign the specific percentage of the Veteran's total 
disability caused by each disorder without resorting to 
speculation.  This comment appears to cause the result in the 
Veteran's case to be determined by the rule set forth above that, 
where service-connected and nonservice-connected etiology cannot 
be distinguished, then all symptoms are deemed caused by the 
service-connected disorder.  On the other hand the examiner 
specifically noted that the impairment caused by any in-service 
brain trauma was static, as shown by the absence of neurological 
treatment, the Veteran's ability to complete his enlistment, and 
the Veteran's ability to sustain full employment until the onset 
of his multiple sclerosis.

In the June 2009 addendum report in response to the RO's April 
2009 request, the examiner specifically opined that the current 
worsening in functioning of the Veteran was not due to or a 
result of the in-service head injury, but rather the worsening of 
his multiple sclerosis.  The examiner noted further that 
subsequent to the in-service head injury there was no apparent 
impairment in social and vocational functioning.  Superimposed on 
the post-trauma were the effects of the multiple sclerosis, 
beginning around 1999 that eventually led to the Veteran's total 
disability.

The Board notes the testimony of the appellant and his wife at 
the hearing to the effect the Veteran manifested a memory 
impairment prior to his diagnosis of multiple sclerosis.  His 
wife also cited instances of the Veteran staying out all night 
and getting intoxicated with friends.  The vast majority of their 
testimony related to the referred claim for service connection 
for the multiple sclerosis.  

The Veteran and his wife are fully competent to note his behavior 
and other symptoms he may have manifested over the years.  See 
38 C.F.R. § 3.159(a)(2).  As a result, their testimony must be 
assessed and weighed in conjunction with the other evidence of 
record.

To the extent that the appellant and his spouse that they 
asserted the Veteran's symptoms-as described by them, were 
manifestations of the residuals of his in-service traumatic brain 
injury, the Board assigns the greater weight to the medical 
examiners' findings and opinions.  The VA neurological 
examination report notes that the neurologist opined the Veteran 
did not manifest any neurological residuals from his traumatic 
brain injury.  The Veteran's wife noted his impaired vision, but 
the medical reports of record show that his decreased vision is 
not related to his traumatic brain injury.  Finally, 
neuropsychological examinations determined his traumatic brain 
injury residuals were static-that is, they did not increase in 
severity after his separation from active service.  As discussed 
earlier, the Veteran is compensated for the mental health 
component of his traumatic brain injury residuals.

In light of the above, and after considering the evidence 
regarding any cognitive, emotional, and physical impairments, the 
Board finds that the Veteran's traumatic brain injury residuals 
most nearly approximated the assigned 30 percent rating for the 
period since January 10, 2008.  In light of the findings noted in 
the 2009 examination addendum, a higher rating is not met or 
approximated under the current rating criteria.  38 C.F.R. § 4.7.

The Board has considered referral for consideration of a higher 
rating on an extraschedular basis but finds the Veteran's 
disability picture is not exceptional.  See 38 C.F.R. 
§ 3.321(b)(1).  The rating criteria considered in this case 
reasonably describe the Veteran's disability level and 
symptomatology.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The 
very symptoms manifested by his traumatic brain injury residuals 
and discussed above are included in the schedular rating 
criteria.  In the absence of an exceptional disability picture, 
the Board finds the criteria for submission for consideration of 
an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.

The appeal is denied.

In reaching this decision the Board considered the doctrine of 
reasonable doubt.  As the preponderance of the evidence is 
against the Veteran's claim, however, the doctrine is not for 
application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to a compensable evaluation for traumatic brain 
injury residuals, to include bifrontal encephalomalacia, for the 
period prior to January 10, 2008, is denied.

Entitlement to an initial evaluation higher than 30 percent for 
traumatic brain injury residuals, to include bifrontal 
encephalomalacia, for the period January 10, 2008, forward, is 
denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


